    Case 1:18-cv-00068 Document 439 Filed on 10/22/19 in TXSD Page 1 of 4



                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS
                          BROWNSVILLE DIVISION

 STATE OF TEXAS, et al.,                            )
                                                    )
                                        Plaintiffs, )
                                                    )
 v.                                                 )        Case No. 1:18-cv-00068
                                                    )
 UNITED STATES OF AMERICA, et al.,                  )
                                                    )
                                      Defendants, )
                                                    )
 and                                                )
                                                    )
 KARLA PEREZ, et al.,                               )
                                                    )
                            Defendant-Intervenors. )

    PLAINTIFF STATES’ RESPONSE TO DEFENDANT-INTERVENORS’
            MOTION TO FILE SUPPLEMENTAL BRIEFING

      The Defendant-Intervenors request the opportunity to submit additional

briefing regarding the Plaintiff States’ pending motion for summary judgment. See

ECF No. 432. The Plaintiff States continue to assert that the issues controlling this

case are ripe for resolution on the record currently in front of the Court. The Plaintiff

States also believe that no additional discovery is needed now that the discovery

period is closed. However, the Plaintiff States do not oppose the request to submit

supplemental briefing based on the discovery that has already occurred so long as all

parties can do so and the Court sets an expeditious schedule for such briefing.

      With the additional information produced during discovery, the evidence that

DACA is unlawful is stronger than ever. The Defendant-Intervenors sought discovery

regarding whether advance parole removed a barrier for certain DACA recipients to
    Case 1:18-cv-00068 Document 439 Filed on 10/22/19 in TXSD Page 2 of 4



adjust their immigration status. The Court ordered the Federal Defendants to

conduct a manual casefile review of a random sample of 500 DACA recipients who

were granted advance parole and then subsequently adjusted their status to Lawful

Permanent Resident. See ECF No. 421. The Federal Defendants were to identify how

many of the 500 individuals could not have adjusted their status without first being

allowed to leave and then reenter the country through a grant of advance parole made

available to them through DACA.

      On October 14, 2019, the Federal Defendants responded that 484 of the 500

individuals reviewed could not have adjusted their immigration status to Lawful

Permanent Resident without first using DACA-based advance parole. Ex. A. Based

on the Federal Defendants’ extrapolation from that sample, approximately 14,000

individuals who otherwise could not have adjusted to that status have now been able

to do so because of DACA-based advance parole. Id. Those 14,000 individuals now

have a pathway to full U.S. citizenship that they did not have before DACA—despite

the insistence in the 2012 DACA memorandum that DACA “confers no substantive

right, immigration status or pathway to citizenship.” See ECF No. 358-1.

      The Plaintiff States do not oppose the request to supplement the summary

judgment briefing so long as all the parties can do so. The Plaintiff States will

supplement the record with the information above and other discovery confirming

that DACA is substantively unlawful, violative of the procedural requirements of the

Administrative Procedure Act, and contrary to the Federal Defendants’ obligation to

take care that the laws of this country are faithfully executed.



                                          2
   Case 1:18-cv-00068 Document 439 Filed on 10/22/19 in TXSD Page 3 of 4



                                     Respectfully Submitted.
STEVE MARSHALL                       KEN PAXTON
Attorney General of Alabama          Attorney General of Texas

LESLIE RUTLEDGE                      JEFFREY C. MATEER
Attorney General of Arkansas         First Assistant Attorney General

DEREK SCHMIDT                        RYAN L. BANGERT
Attorney General of Kansas           Deputy Attorney General for Legal Counsel

JEFF LANDRY                          /s/ Todd Lawrence Disher
Attorney General of Louisiana        TODD LAWRENCE DISHER
                                     Attorney-in-Charge
DOUGLAS J. PETERSON                  Trial Counsel for Civil Litigation
Attorney General of Nebraska         Tx. State Bar No. 24081854
                                     Southern District of Texas No. 2985472
ALAN WILSON                          Tel.: (512) 463-2100; Fax: (512) 936-0545
Attorney General of South Carolina   todd.disher@oag.texas.gov
                                     P.O. Box 12548
PATRICK MORRISEY                     Austin, Texas 78711-2548
Attorney General of West Virginia
                                     COUNSEL FOR PLAINTIFF STATES




                                     3
    Case 1:18-cv-00068 Document 439 Filed on 10/22/19 in TXSD Page 4 of 4



                          CERTIFICATE OF SERVICE

      I certify that on October 22, 2019, I served a copy of this document through the
Court’s CM/ECF system to all counsel listed below:

      Nina Perales
      Mexican American Legal Defense and Educational Fund
      110 Broadway
      Suite 300
      San Antonio, Texas 78205
      nperales@maldef.org

      Jeffrey S. Robins
      U.S. Department of Justice, Civil Division
      Office of Immigration Litigation
      District Court Section
      P.O. Box 868
      Washington, D.C. 20044
      Jeffrey.Robins@usdoj.gov

      Glenn J. Moramarco
      Office of the Attorney General of New Jersey
      25 Market Street, 1st Floor
      Trenton, New Jersey 08625
      Glenn.Moramarco@law.njoag.gov

                                           /s/ Todd Lawrence Disher
                                           Todd Lawrence Disher
                                           Trial Counsel for Civil Litigation

                                           COUNSEL FOR PLAINTIFF STATES




                                          4
Case 1:18-cv-00068 Document 439-1 Filed on 10/22/19 in TXSD Page 1 of 6




                    Exhibit A
      Case 1:18-cv-00068 Document 439-1 Filed on 10/22/19 in TXSD Page 2 of 6



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                               BROWSVILLE DIVISION

STATE OF TEXAS, et al.,                            )
                                                   )
               Plaintiffs,                         )
                                                   )
        v.                                         )       Case No. 1:18-CV-68
                                                   )
UNITED STATES OF AMERICA, et at.,                  )
                                                   )
               Defendants,                         )
                                                   )
and                                                )
                                                   )
KARLA PEREZ, et al.,                               )
                                                   )
               Defendant-Intervenors,              )
                                                   )
and                                                )
                                                   )
STATE OF NEW JERSEY,                               )
                                                   )
               Defendant-Intervenor.               )


                    FEDERAL DEFENDANTS’ RESPONSES TO
             DEFENDANT-INTERVENORS’ REVISED DISCOVERY REQUEST

TO: Defendant-Intervenors, by and through their attorneys of record, Nina Perales, Celina
Moreno, Jack Salmon, Alejandra Avila, Mexican American Legal Defense and Educational
Fund, 110 Broadway, Suite 300, San Antonio, Texas 78205; Carlos Moctezuma García, García
& García, Attorneys at Law P.L.L.C., P.O. Box 4545 McAllen, Texas 78502.

Federal Defendants serve this response to Defendant-Intervenors’ revised interrogatory pursuant
to the Federal Rules of Civil Procedure. Federal Defendants respond to this interrogatory
pursuant to the Court’s June 26, 2019 Order, ECF Dkt. 412, requiring that Federal Defendants
respond to Defendants-Intervenors’ Interrogatory No. 13 – notwithstanding Federal Defendants’
objections, and the Court’s August 2, 2019 Order, ECF Dkt. 421, grating the parties’ joint
motion to modify the interrogatory to which Federal Defendants were ordered to respond, by
reviewing a random sampling of 500 responsive records.
    Case 1:18-cv-00068 Document 439-1 Filed on 10/22/19 in TXSD Page 3 of 6



    RESPONSE TO DEFENDANT-INTERVENORS’ REVISED INTERROGATORY

REVISED INTERROGATORY

Please identify the total number of requestors approved for DACA between June 2012 and June
2018:
   •   With an approved Form I-485 (Application to Register Permanent Residence or Adjust
       Status), based on 8 U.S.C. § 1255(a), and
   •   Who received a Class of Admission code (COA) following approval of the Form I-485
       indicating they adjusted to Lawful Permanent Resident (LPR) status as an immediate
       relative (i.e., qualified spouse, child or parent of a United States citizen), and
   •   With an approved Form I-131 application for an advance parole document based on the
       standards associated with the DACA policy where the Form I-131 was approved before
       the Form I-485 filing date; and
   •   Who was paroled into the United States by U.S. Customs and Border Protection on the
       basis of the DACA-based advance parole document (Form I-512L) that was issued to the
       DACA recipient and where such parole occurred before the Form I-485 was filed; and
   •   Where the DACA recipient/adjustment applicant could not have met the requirement in 8
       U.S.C. § 1255(a) to have been “inspected and admitted, or paroled” but for his or her
       entry to the United States on the DACA-based advance parole document.
RESPONSE

Federal Defendants respond that 484 individuals, out of the random sampling of 500, met all the
criteria in the Interrogatory. Based on a total population of 14,600 requestors that met the first
three criteria of the interrogatory before sampling, USCIS estimates with a +/- 1.5% margin of
error, that between 13,908 and 14,358 requestors approved for DACA between June 2012 and
June 2018 meet all the criteria as specified in this revised interrogatory above.
Case 1:18-cv-00068 Document 439-1 Filed on 10/22/19 in TXSD Page 4 of 6
Case 1:18-cv-00068 Document 439-1 Filed on 10/22/19 in TXSD Page 5 of 6
   Case 1:18-cv-00068 Document 439-1 Filed on 10/22/19 in TXSD Page 6 of 6



Dated: October 14, 2019            Respectfully submitted,
                                   JOSEPH H. HUNT
                                   Assistant Attorney General
                                   Civil Division
                                   WILLIAM C. PEACHEY
                                   Director, Office of Immigration Litigation
                                   District Court Section

                                   /s/ Jeffrey S. Robins
                                   JEFFREY S. ROBINS
                                   Attorney-in-Charge
                                   Deputy Director
                                   U.S. Department of Justice, Civil Division
                                   Office of Immigration Litigation
                                   District Court Section
                                   P.O. Box 868, Washington, DC 20044
                                   Telephone: (202) 616-1246
                                   Facsimile: (202) 305-7000
Attorneys for Federal Defendants   jeffrey.robins@usdoj.gov
